DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-23, in the reply filed on 06/24/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-15, and 21-23 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Baerlocher et al. (US 2007/0293293 A1) (henceforth, “Baerlocher”).
Regarding claims 1 and 15, Baerlocher teaches a computer-implemented gaming system and method, comprising:
a plurality of gaming machines associated with a plurality of players, each gaming machine being configured for primary gameplay and secondary gameplay (e.g., a gaming system includes a central server or controller operable to communicate a plurality of different commands to a plurality of gaming machines to provide non-tournament game play and to provide tournament game play on the same gaming machines in Abstract and Fig. 1);
a scheduler configured to initiate a secondary game in response to a request from one of the plurality of players or a schedule defined by administrator (e.g., the gaming system enables the gaming establishment operator to schedule a date and time for each session of each round of the synchronized tournament in Para. 187-188), the secondary game comprising one or more games executed on the plurality of gaming machines (e.g., tournament games in Para. 3);
a controller (e.g., central controller 12 in Fig. 1) configured to:
validate one or more of the plurality of players to participate in the secondary game on respective ones of the plurality of gaming machines (e.g., player qualifications in Para. 200 and player tracking in Para. 21); and
enable secondary game play by the validated players on the respective ones of the plurality of gaming machines (e.g., qualification and player entry into tournament play in Para. 206); and
a data analyzer configured to receive primary game player data and secondary game player data from the plurality of gaming machines and determine at least one of a progression, position, or score of a player of the secondary game (e.g., central server or controller 12 determining play of machines in Para. 112-113, preliminary tournament and final tournament play in Para. 73, and the gaming system surveys each player's non-tournament game results and stores one or more of the results which combined form a tournament result or score in Para. 269).
Regarding claims 7 and 21, Baerlocher teaches the primary game player data includes primary game scoring which is based on a player’s performance in a primary game, and wherein the data analyzer is configured to process the primary game scoring to determine the player’s progression, position, or score in the secondary game (e.g., preliminary tournament and final tournament play in Para. 73, and the gaming system surveys each player's non-tournament game results and stores one or more of the results which combined form a tournament result or score in Para. 269).
Regarding claim 8, Baerlocher teaches the controller is configured to validate a player on one of the plurality of gaming machines based on a player profile (e.g., player profiles in Para. 166 and logging into a machine via player tracking in Para. 21).
Regarding claim 9, Baerlocher teaches the controller is further configured to present information for the secondary game on a video display associated with at least two of the plurality of gaming machines (e.g., primary display showing meters and game in Para. 333 and Para. 122).
Regarding claims 10 and 22, Baerlocher teaches each of the plurality of gaming machines is configured to apply a powerup to alter the secondary game, wherein the powerup is based on a player profile of a validated player (e.g., turbo mode for qualified tournament player in last place in Para. 333).
Regarding claim 11, Baerlocher teaches the scheduler is configured to generate a start time and a stop time when initiating the secondary game (e.g., scheduled tournament start time and end time in Para. 188).
Regarding claims 12 and 23, Baerlocher teaches the controller is further configured to regulate the data provided to or processed by the data analyzer based on the start time and stop time for the secondary game (Para. 188).
Regarding claim 13, Baerlocher teaches the data analyzer is controlled by the controller to not receive or process data before the start time and after the end time of the secondary game (Para. 188).
Regarding claim 14, Baerlocher teaches the scheduler is further configured to provide a graphical user interface to allow a user to set at least one of an option or rule for the secondary game (Para. 217 and Para. 349).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-6 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baerlocher in view of Hawkins et al. (US 2019/0311579 A1) (henceforth, “Hawkins”).
Regarding claims 2 and 16, Baerlocher teaches each of the plurality of gaming machines includes a data feed that is received by the data analyzer (e.g., central server or controller 12 determining play of machines in Para. 112-113).
However, Baerlocher lacks in explicitly teaching a parser to parse the data feeds.  In a related disclosure, Hawkins teaches electronic gaming, and more particularly to systems and methods for communications between one or more electronic gaming machines, a progressive system server and/or overhead signage (see Para. 1).  More particularly, Hawkins teaches a parser module 308 for transmitting data related to a jackpot to a database 400 (i.e., a parser to parse data feeds in Para. 102).  Hawkins states that “a progressive controller communicatively coupled to the EGMs and the overhead sign may, in some cases, maintain a record of each jackpot value and advertise these values on the overhead sign to attract passers-by within the casino” (Para. 5).  As such, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the tournament play of Baerlocher to include the parser features of Hawkins in order to provide an updated record of tournament and jackpot values in order to attract players and generate revenue for a casino, as beneficially taught by Hawkins.
Regarding claims 3 and 17, Baerlocher as modified by Hawkins teaches the parsed data from each of the plurality of gaming machines includes at least one of primary game player data and secondary game player data (Baerlocher – Para. 269 and Hawkins – Para. 102).
Regarding claims 4 and 18, Baerlocher as modified by Hawkins teaches the parsed data from each of the plurality of gaming machines includes event data, the event data including a game- complete event representing that a primary game has been completed (Baerlocher – Para. 73 and Para. 269).
Regarding claims 5 and 19, Baerlocher as modified by Hawkins teaches the game-complete event is associated with data indicating a wage amount and an outcome of the primary game (Baerlocher – e.g., tracking system data and qualifiers in Para. 30).
Regarding claims 6 and 20, Baerlocher as modified by Hawkins teaches the data indicating the outcome of the primary game include a player’s win amount, and wherein the processor is configured to multiply the player’s win amount in the primary game by a score multiplier to determine the player's progression, position, or score in the secondary game (Baerlocher – e.g., tracking system data and qualifiers in Para. 30, Para. 82, Para. 139, and Para. 269).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715